DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 14-15, drawn to an electrochemical sensor.
Group II, claim(s) 16, drawn to an electrochemical probe.
Group III, claim(s) 17-20, drawn to a method for preparing the printed electrodes group.
Group IV, claim(s) 21-24, drawn to a kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical features of an electrochemical sensor, for the measure in fluids of an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid; said electrochemical sensor comprising at least a printed electrodes group; wherein said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof, and wherein said printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode; characterized in that said printed electrodes group comprises at least one hole that allow the gel contained in the reservoir to pass through, these technical features are not special technical features as they do not make a contribution over the prior art in view of Wagner et al. (US 2009/0301876 A1).
Wagner teaches an electrochemical sensor, for the measure in fluids of an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid (an electrochemical sensor 10 for detecting chlorine in gas, Figs. 1A-4C, para. [0051]-[0052], [0055]); said electrochemical sensor comprising
at least a printed electrodes group (a working electrode 18, a reference electrode 26, and a counter electrode 30 formed by screen printing, Figs. 1A-4C, para. [0026], [0052]);
wherein said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (the working electrode 18, the reference electrode 26, and the counter electrode 30 can be formed of gold, platinum, silver, copper or mixtures of these having particle sizes of less than 500 nm, Figs. 1A-4C & 8A-8B, para. [0052], [0061], [0081]), and wherein
said printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (the working electrode 18, the reference electrode 26, and the counter electrode 30 formed by screen printing, Figs. 1A-4C, para. [0026], [0052]);
characterized in that said printed electrodes group comprises at least one hole that allow the gel contained in the reservoir to pass through (the working electrode 18 includes a porous region 20 that defines a plurality of apertures 22 adjacent to and in chemical communication with a cavity 14 for holding a gel electrolyte 16, Figs. 1A-4C, para. [0052], [0058]-[0059]).
During a telephone conversation with Silvia Salvadori on April 1, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of the Claims
	Claims 14-24 are pending in the application. Claims 16-24 are withdrawn, and claims 14-15 are being examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 11, the quotation marks surrounding “printed electrodes group” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 14 recites the limitation “said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof” in lines 5-7 of the claim. The specification does not contain support for all of the electrodes in the printed electrodes group being nano and/or micro-structured using nano and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof. The specification discloses that the printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (para. [0032] of the instant US PGPub). The specification discloses that the working electrode is prepared using nano or microparticles of carbon black and/or nano or microparticles of a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (para. [0034] of the instant US PGPub). On the other hand, the specification discloses that the auxiliary electrode is prepared using graphite (para. [0040] of the instant US PGPub), and that the reference electrode may be prepared using microparticles selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (para. [0061] of the instant US PGPub). Therefore, the specification does not provide support for the auxiliary electrode and the reference electrode of the printed electrodes group being nano and/or micro-structured using nano and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof. Applicant is required to cancel the new matter in reply to this Office Action. Claim 15 is rejected as dependent thereon.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the measure" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is rejected as dependent thereon.
Claim 14 recites the limitation "the gel" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is rejected as dependent thereon.
Claim 14 recites the limitation "the reservoir" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is rejected as dependent thereon.
Claim 15 recites the limitation "different electrode is located in different side of the printed electrode" in lines 1-2 of the claim. It is unclear what the different side is with respect to, and where the different side is. It is unclear where the different electrode is with respect to the printed electrode. Is it also unclear whether “the printed electrode” refers to the previously recited printed electrodes group, an electrode of the electrodes in the printed electrodes group, or a new electrode not previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wagner et al. (US 2009/0301876 A1).
Regarding claim 14, Wagner teaches an electrochemical sensor (an electrochemical sensor 10, Figs. 1A-4C, para. [0051]-[0052]); said electrochemical sensor comprising
at least a printed electrodes group (a working electrode 18, a reference electrode 26, and a counter electrode 30 formed by screen printing, Figs. 1A-4C, para. [0026], [0052]);
wherein said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (the working electrode 18, the reference electrode 26, and the counter electrode 30 can be formed of gold, platinum, silver, copper or mixtures of these having particle sizes of less than 500 nm, Figs. 1A-4C & 8A-8B, para. [0052], [0061], [0081]), and wherein
said printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (the working electrode 18, the reference electrode 26, and the counter electrode 30 formed by screen printing, Figs. 1A-4C, para. [0026], [0052]);
characterized in that said printed electrodes group comprises at least one hole (the working electrode 18 includes a porous region 20 that defines a plurality of apertures 22, Figs. 1A-4C, para. [0052], [0059]).
The limitation “for the measure in fluids of an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid” is a functional limitation. The limitation “allow the gel contained in the reservoir to pass through” is an intended use limitation. Examiner notes that “the gel” and “the reservoir” are not positively recited elements of the claim, and therefore, are not elements of the claimed electrochemical sensor. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Wagner teaches that the electrochemical sensor 10 can detect chlorine in gas (Figs. 1A-4C, para. [0052], [0055]), so the electrochemical sensor is capable of the recitation “for the measure in fluids of an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid.” Wagner also teaches that the working electrode 18 includes a porous region 20 that defines a plurality of apertures 22 adjacent to and in chemical communication with a cavity 14 for holding a gel electrolyte 16 (Figs. 1A-4C, para. [0052], [0058]-[0059]), so the plurality of apertures is capable of the recitation “allow the gel contained in the reservoir to pass through.”
Regarding claim 15, Wagner teaches in which different electrode is located in different side of the printed electrode (the reference electrode 26 and the counter electrode 30 are located on different sides of the working electrode 18, Figs. 1A-4C, para. [0052]-[0053]; for the purpose of examination, Examiner interprets this limitation to mean that the counter electrode and the reference electrode are located on different sides of the working electrode).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rowhani et al. (US 2014/0083864 A1) (provided in Applicant’s IDS filed on October 30, 2019) and further in view of Wagner et al. (US 2009/0301876 A1).
Regarding claim 14, Rowhani teaches an electrochemical sensor (an electrochemical sensor 10, Figs. 1-4, para. [0019]); said electrochemical sensor comprising
at least a printed electrodes group (a working electrode 20, a reference electrode 16, and a counter electrode 18 formed by screen printing, Figs. 1-4, para. [0019], [0023]).
Rowhani teaches wherein said printed electrodes group is structured using particles selected from the group comprising carbon black and/or a metal selected from the group consisting of gold, silver, platinum, copper and combinations or alloys thereof (the working electrode 20, the reference electrode 16, and the counter electrode 18 are prepared from conductive particles including gold, silver, and platinum particles, Figs. 1-4, para. [0019], [0023]). Rowhani is silent with respect to the size of the particles, and therefore fails to teach wherein said printed electrodes group is nano and/or micro-structured using nano- and/or microparticles.
Wagner teaches an electrochemical sensor 10 for detecting chlorine (Figs. 1A-4C, para. [0051]-[0052], [0055]) comprising a working electrode 18, a reference electrode 26, and a counter electrode 30 formed by screen printing (Figs. 1A-4C, para. [0026], [0052]). Wagner teaches that the working electrode 18, the reference electrode 26, and the counter electrode 30 can be formed of gold, platinum, silver, copper or mixtures of these having particle sizes of less than 500 nm (Figs. 1A-4C & 8A-8B, para. [0052], [0061], [0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the gold, silver, and platinum particles of the electrodes of Rowhani with nanometer-sized gold, silver, and platinum particles as taught by Wagner in order to yield the predictable result of electrochemically detecting chlorine. MPEP § 2143(I)(B).
Modified Rowhani teaches wherein said printed electrodes group comprises at least a working electrode, at least a reference electrode, and at least an auxiliary electrode (the working electrode 20, the reference electrode 16, and the counter electrode 18 formed by screen printing, Figs. 1-4, para. [0019], [0023]);
characterized in that said printed electrodes group comprises at least one hole (the working electrode 20 includes apertures on the surface of the electrode, Figs. 1-4, para. [0019], [0057]).
The limitation “for the measure in fluids of an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid” is a functional limitation. The limitation “allow the gel contained in the reservoir to pass through” is an intended use limitation. Examiner notes that “the gel” and “the reservoir” are not positively recited elements of the claim, and therefore, are not elements of the claimed electrochemical sensor. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Rowhani teaches that the electrochemical sensor 10 detects free chlorine and total chlorine of water (Figs. 1-4, para. [0010], [0019], [0028]), so the electrochemical sensor is capable of the recitation “for the measure in fluids of an analyte selected from the group consisting of: chlorine dioxide, free chlorine, total chlorine and peracetic acid.” Modified Rowhani also teaches that the working electrode 20 includes apertures on the surface of the electrode (Figs. 1-4, para. [0019], [0057]), so the apertures are capable of the recitation “allow the gel contained in the reservoir to pass through.”
Regarding claim 15, Modified Rowhani teaches that the working electrode 20, the reference electrode 16, and the counter electrode 18 are disposed on one side of the support 12 (Figs. 1-4, para. [0019]). Modified Rowhani fails to teach in which different electrode is located in different side of the printed electrode (for the purpose of examination, Examiner interprets this limitation to mean that the counter electrode, the reference electrode, and/or additional working electrodes are located on a side opposite to the side that the working electrode is disposed).
Rowhani teaches another embodiment where the electrodes 14 (the working electrode 20, the reference electrode 16, and the counter electrode 18) may be disposed on both sides of the support 12 instead of only on one side of the support 12 (para. [0019], [0028]). Rowhani teaches that when multiple working electrodes are present, the only limitation to the number of electrodes is the space available on the surface of the support 12, so it is contemplated that electrodes could be on both sides of the support 12 (para. [0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the counter electrode, the reference electrode, and/or additional working electrodes of Modified Rowhani to be located on a different side of the support opposite to the side that the working electrode is disposed as taught by another embodiment of Rowhani because it would allow more space for additional working electrodes and yield the predictable result of detecting free chlorine and total chlorine in water (para. [0010], [0019], [0028]). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the counter electrode, the reference electrode, and/or additional working electrodes on a side opposite to the side that the working electrode is disposed, which a person of ordinary skill in the art would have found obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794      

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699